Case 1:20-cv-00364-TFM-C Document 11 Filed 07/22/20 Page 1 of 2                    PageID #: 184



                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DISTRICT

   DAN-BUNKERING (AMERICA) INC. *
                                *
   AND                          * CASE NO. 1:20-cv-00364-TFM-C
                                *
   SUPPLEO BUNKERING            *
   S. de R.L. de C.V.           *
                                *
   VERSUS                       *
                                *
   M/V GLOBAL ORION, in rem,    *
                                *
   * *        *       * *    *  *


             MOTION FOR ISSUANCE OF WARRANT OF ARREST, IN REM

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, Entier U.S.A., Inc.,

and upon suggesting to the Court that the Verified Complaint filed herein set forth the required

conditions for the issuance of a maritime arrest in rem pursuant to Admiralty Rule C and that the

conditions set forth in the conditions set forth in Civil L.R. 104(a) and (c) have been satisfied,

respectfully requests that the Court authorize and order the Clerk of Court to issue a warrant for

the arrest of the GLOBAL ORION (IMO Number 9249439), her engines, rigging, tackle,

appurtenances, equipment, furnishings, and fixtures.


       Plaintiff agrees to release and hold harmless, and indemnify the United States of America,

the United States Marshal, their agents, servants, employees, and all others for whom they are

responsible, from any and all liability or responsibility for claims arising from the arrest or

attachment of the vessel.
Case 1:20-cv-00364-TFM-C Document 11 Filed 07/22/20 Page 2 of 2    PageID #: 185




                                      Respectfully Submitted By,

                                      /s/ Neal C. Townsend
                                      NEAL C. TOWNSEND (ASB-8348-E98C)
                                      GARRETT ZOGHBY (ASB-7748-H20P)
                                      ADAMS AND REESE LLP
                                      11 North Water Street, Suite 23200
                                      Mobile, Alabama 36602
                                      (251) 433-3234 (phone)
                                      (251) 438-7733 (facsimile)
                                      neal.townsend@arlaw.com
                                      garrett.zoghby@arlaw.com
                                      Attorney for Entier U.S.A., Inc.




                                       2
